Judgment, Supreme Court, New York County (Angela Mazzarelli, J., at jury trial and sentence), rendered February 13, 1991, convicting defendant of attempted robbery in the first degree, and sentencing him to a term of 2V¿ to TVz years, unanimously affirmed.
Defendant did not object to any of the complainant’s testimony he now claims was erroneously admitted, and thus did not preserve the issue for appellate review as a matter of law (CPL 470.05). In any event, the complainant’s testimony of his attempts to secure police assistance served to provide a coherent narrative of the hurried events tracing defendant and the complainant from the scene of the encounter to another location, and to explain the police stop, frisk, and arrest of defendant at the second location (see, People v Conyers, 160 AD2d 318, 319, lv denied 76 NY2d 786).
The jury’s rejection of defendant’s testimony regarding the innocent nature of his encounter with the complainant is supported by the record and will not be disturbed by this Court (see, People v Fonte, 159 AD2d 346, lv denied 76 NY2d 734).
We perceive no abuse of discretion in sentencing. Concur— Sullivan, J. P., Carro, Wallach, Kupferman and Kassal, JJ.